Citation Nr: 0943434	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the RO properly calculated the appellant's annual 
income by including a spouse's income until December 12, 
2005, in determining the rate of non-service-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 determination from the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
removed the spouse's income from the Veteran's countable 
annual income, effective December 12, 2005, but no earlier.  


FINDINGS OF FACT

1.  In October 1999, the RO granted entitlement to non-
service-connected pension or improved pension benefits, based 
on the Veteran's report of $3180 of annual income from his 
spouse. 

2.  In the Veteran's improved pension eligibility 
verification report (EVR) for the year 2001, he reported that 
his income included $265 that his spouse received each month 
from "other retirement," with no other income changes 
reported during the year 2000.  

3.  In the Veteran's EVRs, for 2002 and 2003, he reported 
that he did not have any income changes during the year 2001 
or 2002, but he did not report any monthly income for him or 
his spouse.  

4.  In the Veteran's EVR for the year 2004, the Veteran 
reported no change in his income during 2003, with no monthly 
income listed for him and his spouse.  However, he also 
reported that, from January to December 2003, his spouse 
received $3180 in gross wages from all employment.  

5.  In the Veteran's EVR for the year 2005, the Veteran 
reported no change in his income during 2004 and he reported 
no monthly income for him and his spouse.  

6.  On December 12, 2005, the Veteran informed the RO that 
his spouse never received retirement benefits and was no 
longer receiving income from a part time job.  In February 
2006, the Veteran submitted a statement from A Team Cleaning 
Company, which stated that his spouse last worked in January 
2001.  

7.  In February 2006, the RO removed the spouse's income from 
the Veteran's annual income, effective December 12, 2005, the 
date the Veteran informed the RO that his spouse was no 
longer receiving income.  


CONCLUSION OF LAW

The RO properly calculated the Veteran's annual income to 
include the spouse's income until December 12, 2005, in 
determining the rate of non-service-connected pension 
benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.277, 3.660 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA pays to each veteran of a period of war, who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct, pension by rates proscribed by statute.  
38 U.S.C.A. § 1521(a).  The maximum rates for improved 
pension are reduced by the amount of the veteran's annual 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271(a).  

The veteran's annual income includes his or her annual income 
and the annual income of his or her dependent spouse and each 
child in the veteran's custody or to whose support the 
Veteran is reasonably contributing.  See 38 C.F.R. 
§ 3.23(d)(4).  

A veteran who is receiving pension must notify VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income or when his or her marital or dependency status 
changes.  See 38 C.F.R. § 3.660; see also 38 C.F.R. § 3.277.  
Where pension or dependency and indemnity compensation 
payments were made at a lower rate based on actual income for 
a given 12-month period, pension benefits may be increased 
effective the beginning of the next 12-month annualization 
period, if satisfactory evidence is received within that 
period.  See 38 C.F.R. § 3.660(b)(2).  

In October 1999, the Veteran submitted a formal claim for 
pension benefits, via VA Form 21-526, wherein he reported his 
net worth and income.  The Veteran reported that he did not 
receive any monthly income but that his spouse received $265 
a month from "other monthly income."  

In an October 1999 determination, the RO granted entitlement 
to non-service-connected pension benefits, effective from 
September 1, 1999.  The RO informed the Veteran that, in 
granting entitlement to pension, his total income was 
considered, which included $3180 of income from his spouse.  
The Veteran was advised that he should inform the RO 
immediately if his family income changes.  

In February 2001, the Veteran submitted an Improved Pension 
Eligibility Verification Report (EVR) and Medical Expense 
Report, as he is required to do every year.  On the EVR, the 
Veteran reported no monthly income for himself, but he 
reported that his spouse received $265 from "other 
retirement."  He also reported that he did not have any 
income change during 2000.  

In January 2002, the Veteran submitted an EVR, wherein he 
reported no monthly income for him or his spouse, but he 
reported that he did not have any income change during 2001.  
In April 2002, the RO sent the Veteran a letter informing him 
that his pension had been amended to include the cost-of-
living adjustment for the year.  He was advised that his 
award was based on countable annual income of $3180, from his 
spouse's other retirement, since January 2001.  He was also 
advised that his rate of pension depends on his total family 
income, and that he must report any change in income to the 
RO immediately.  The Veteran was also informed of his 
appellate rights if he did not agree with the RO's 
determination.  

The Veteran's January 2003 EVR is identical to the 
information submitted in January 2002, and the RO again 
informed the Veteran that his award was based on his 
countable annual income was $3180.  The Veteran was also 
informed of his appellate rights and that he must report 
changes in income to the RO immediately.  See March 2003 
letter from RO.  

On the EVR submitted in January 2004, the Veteran reported no 
monthly income for him and his spouse and he reported that 
there was no change in his income during 2003.  However, the 
Veteran also reported that, from January to December 2003, 
his spouse received $3180 in gross wages from all employment.  
In a February 2004 letter, the RO informed the Veteran that 
the award was based on his countable annual income of $3180.  
The Veteran was also informed of his appellate rights and 
that he must report changes in income to the RO immediately.  

In January 2005, the Veteran submitted an EVR wherein he 
reported no monthly income for he and his spouse and he 
reported no change in his income during 2004.  In March 2005, 
the RO informed the Veteran that the award was based on his 
countable annual income of $3180.  The Veteran was also 
informed of his appellate rights and that he must report 
changes in income to the RO immediately.  

In November 2005, the Veteran submitted a statement, via VA 
Form 21-4138, indicating that his spouse no longer received 
income.  In a statement received on December 12, 2005, the 
Veteran explained that his wife never received retirement 
benefits and that the $65 she received previously was from a 
part time job that ended in December 1999.  In February 2006, 
the Veteran submitted a statement from A Team Cleaning 
Company, which stated that the spouse last worked in January 
2001.  The Veteran also submitted an EVR in January 2006, 
wherein he reported no monthly income or income received 
during 2005 or 2006 and no change in income during 2005.  

Based on the information provided by the Veteran, the RO 
issued a letter in February 2006, informing the Veteran that 
his pension had been amended, effective February 1, 2004, 
based on his EVR.  The RO informed the Veteran that his 
award, effective January 2004, was based on his countable 
annual income of $3180, and that his increased award, 
effective February 1, 2004, was based on his countable annual 
income of zero dollars.  The Veteran was again informed that 
of his appellate rights and that he must report changes in 
income to the RO immediately.  

In May 2006, the RO sent the Veteran a letter explaining its 
previous actions.  The RO informed the Veteran that, while 
there is evidence that the spouse did not work after January 
1, 2001, the RO cannot remove her income from the Veteran's 
countable annual income as of January 2001 because it did not 
receive notification of his spouse's change in income until 
December 12, 2005.  Nevertheless, the RO noted that the 
Veteran's pension had been adjusted retroactively to February 
1, 2004, after the Veteran informed VA that his spouse was no 
longer employed.  See February 2006 letter from the RO.  

The Veteran has asserted that VA should have removed his 
spouse's income prior to December 12, 2005, because he had 
notified VA of the change in his spouse's income by way of 
the EVRs submitted from 2001 to 2003, which reported no 
monthly income.  

After carefully reviewing the evidence, as cited above, the 
Board finds that the RO properly calculated the Veteran's 
countable annual income by including the spouse's income 
until December 12, 2005.  

At the outset, the Board notes that it is the responsibility 
of the claimant to inform VA and provide evidence of any 
changes to his income.  See 38 U.S.C.A. § 1506; 38 C.F.R. 
§§ 3.277, 3.660.  In this case, review of the record reveals 
the Veteran provided VA with information regarding his annual 
income each year following his formal claim for benefits in 
October 1999.  However, the Board finds the RO was not 
properly notified of the Veteran's change in income until 
December 2005.  

In this regard, the Veteran's initial report of income 
included $265 a month of income received by his spouse, 
variously identified as "other monthly income" and "other 
retirement."  See October 1999 VA Form 21-526; see also 
February 2001 EVR.  Review of the record reveals that, on the 
EVRs submitted in January 2002 and January 2003, the Veteran 
indicated that there had been no change in his income during 
2001 or 2002, but he did not report any monthly income for 
him or his spouse.  Thereafter, the Veteran submitted an EVR 
which did not identify any monthly income, but he reported 
that his wife received $3180 in gross wages during 2003.  See 
January 2004 EVR.  

The Board finds that the information provided by the Veteran 
regarding his income during 2001, 2002, 2003, and 2004 is 
inherently conflicting as he reported no change in his income 
of $265 a month, but he did not report any sources of monthly 
income received by he and his spouse during that time.  Given 
the conflicting information provided by the Veteran regarding 
his income, particularly the statement that his income had 
not changed during 2001, 2002, or 2003, the Board finds that 
the EVRs submitted in 2001, 2002, 2003, and 2004 did not 
serve to inform VA of a change in his income.  

In this context, the Board also finds probative that the 
Veteran never expressed disagreement with the RO's 
determination that his countable annual income was $3180, 
which included his spouse's income of which he was notified 
in 2002, 2003, and 2004.  See RO letters dated April 2002, 
March 2003, and February 2004.  

Review of the record reveals that the Veteran did not provide 
detailed information sufficient to effectively inform VA of 
the change in his income until December 2005.  There is no 
information or evidence submitted prior to that date that 
indicates a change or reduction in the Veteran's countable 
annual income; nor is there evidence that the Veteran 
disagreed with the determination that his annual income 
included $3180 of his spouse's income before December 2005.  

While the evidence now reflects that the Veteran's spouse did 
not work after January 2001, this evidence was not received 
by VA until December 2005 at the earliest.  

Given that the RO was not informed of the Veteran's income 
change until December 2005, the correct effective date for an 
increase in his pension payments would be the next 12-month 
annualization period, which began in January 2006.  See 
38 C.F.R. § 3.660(b)(2).  Nevertheless, it appears the RO 
gratuitously awarded the increased pension payment, effective 
from February 1, 2004.  There is no indication that VA was 
informed of a change in the Veteran's income at any point 
prior to February 2004.  

In sum, the Board finds that the Veteran did not inform VA of 
the change in his income until December 12, 2005.  
Accordingly, prior to December 2005, the RO properly 
calculated the Veteran's countable annual income to include 
his spouse's reported income.  As such, the appeal is denied.  

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

The VCAA does not apply to all types of claims.  For example, 
in Barger v. Pricipi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recover of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.  

Nevertheless, although content-complying VCAA notice was not 
sent to the Veteran in this case, the Board finds that the 
purposes of the VCAA have been met in this case.  The issue 
concerns the Veteran's income for purposes of awarding a non-
service-connected pension.  However, there is no factual 
dispute as to the amount and types of income reported by the 
Veteran during the pendency of this claim and appeal, as each 
report of income eligibility is included in the record.  
Rather, the sole dispute of fact is whether the Veteran 
notified VA of any change in his income prior to December 
2005.  

As to this issue, the Veteran was provided with VA Form 21-
0516 throughout the pendency of this claim and appeal, which 
requested that he provide information regarding his marital 
status, income, and any change in income during the previous 
year.  The Board also notes that the Veteran has argued that 
he informed VA of the change in his income by way of the EVRs 
submitted in 2001, 2002, and 2003 and that VA is at fault for 
not reviewing this information.  See May 2006 Notice of 
Disagreement and October 2008 substantive appeal.  These 
statements indicate that the Veteran is aware of the 
information and evidence needed to substantiate his claim.  
Therefore, based on the entire evidentiary record and the 
foregoing, the Board finds that neither the Veteran nor the 
adjudication of the claim on appeal was prejudiced by a VA 
notice error.  See 38 U.S.C. § 7104(a).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


